UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

No. 18-cr-373-2 (RJS)
ORDER
LLOYD GORDON,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:
IT IS HEREBY ORDERED THAT the government shall file a letter by Friday, April 3,

2020, setting forth the reasons for its opposition to defendant’s motion for a temporary release

from custody pending sentencing (ECF No. 642).

SO ORDERED.

Dated: April 2, 2020 —_ ~
New York, New York . c

 
   

WACHARD J.SULLIVAN |
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
